Citation Nr: 0940189	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  04-28 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

Entitlement to service connection for a psychiatric disorder 
to include posttraumatic stress disorder (PTSD), 
schizoaffective disorder, major depression, and bipolar 
disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 
1980.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 RO decision that determined that 
new and material evidence had not been submitted to reopen 
service connection for PTSD and a psychiatric disorder.  The 
Veteran testified at a personal hearing held at the RO before 
a Hearing Officer in November 2004.  In a May 2006 decision, 
the Board found that new and material had been received to 
reopen service connection for psychiatric disorder to include 
PTSD.  In May 2006, the Board remanded this case for further 
development.  It has been returned for review by the Board.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy. 

2.  No reported in-service stressful event describe by the 
Veteran has been verified. 

3.  The Veteran did not experience chronic psychiatric 
symptoms in service or continuous psychiatric symptoms after 
service separation.  

4.  The currently diagnosed psychiatric disorders to include 
schizoaffective disorder and PTSD with secondary alcohol and 
marijuana addiction are not related to service.




CONCLUSION OF LAW

The currently diagnosed psychiatric disorders, to include 
PTSD, schizoaffective disorder, major depression, and bipolar 
disorder were not incurred in military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309, 4.125(a) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b).  Proper VCAA notice as originally construed must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  The requirement of requesting that the 
claimant provide any evidence in his or her possession that 
pertains to the claim was eliminated by the VA Secretary 
during the course of this appeal.  See 73 Fed. Reg. 23353 (as 
it amends 38 C.F.R. § 3.159(b)(1), effective May 30, 2008).

In this case, notice letters sent to the Veteran in August 
2003, February 2004, May 2006, September 2006, January 2007, 
and May 2009 satisfied the duty to notify.  The Veteran 
indicated in writing in September 2009 that he had no other 
information or evidence to submit.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the evidence obtained includes VA examination reports 
and medical opinions, VA treatment records, 
U.S. Social Security Administration records, the Veteran's 
personal hearing testimony at the RO, response from the U.S. 
Army and Joint Services Records Research Center (JSRRC), and 
the Veteran's written submissions.  There is no additional 
evidence indicated that the Board finds necessary to decide 
this claim.  For these reasons, the Board finds that the 
duties to notify and assist the Veteran have been met.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops a psychosis to a degree of 10 percent or more 
within one year from separation from service, psychosis may 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

Where a veteran-claimant did not serve in combat or the 
stressor is not related to combat, his lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  See West (Carleton) v. Brown, 7 Vet. App. 
70, 76 (1994); see also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Instead, the record must contain evidence that 
corroborates his testimony as to the occurrence of the 
claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f).  

No compensation shall be paid if the disability resulting 
from injury or disease in service is a result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002).  Direct service 
connection may be granted only when a disability or cause of 
death was incurred or aggravated in line of duty, and not the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, the result of his or her abuse 
of alcohol or drugs.  38 C.F.R. § 3.301 (2009).  

Drug usage.  The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  Where drugs 
are used to enjoy or experience their effects and the effects 
result proximately and immediately in disability or death, 
such disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin. 
(See paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs.)  Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin.  38 C.F.R. § 3.301(c)(3) (2009).    

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  
38 C.F.R. § 3.301(d) (2009). 

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the Department of Veterans 
Affairs unless it is patently inconsistent with the facts and 
the requirements of laws administered by the Department of 
Veterans Affairs.  (1) It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  (2) Mere technical violation 
of police regulations or ordinances will not per se 
constitute willful misconduct.  (3) Willful misconduct will 
not be determinative unless it is the proximate cause of 
injury, disease or death.  38 C.F.R. § 3.1(n) (2009).

Service Connection Analysis

The Veteran contends that all of his current psychiatric 
disorders are related to service.  He reported in-service 
stressful events of witnessing two civilian aircraft crash 
and witnessing a seaman lose his arm when a warning line 
snapped.

After a review of the evidence, the Board finds that the 
Veteran did not engage in combat with the enemy.  He does not 
contend that he engaged in combat with the enemy.  The 
Veteran's service was during peace time, and the service 
personnel records reflect no indication of combat with the 
enemy, including no combat citations.  Moreover, there is no 
service evidence to demonstrate that the Veteran personally 
engaged in combat. 

The Board finds that no reported in-service stressful event 
describe by the Veteran has been verified.  The Veteran 
served aboard the USS Kitty Hawk from October 1976 to June 
1980.  In November 2004, the Veteran testified at an RO 
hearing.  With regard to his PTSD claim, he reported 
stressors that occurred while he served aboard the USS Kitty 
Hawk while stationed in San Diego, California.  In December 
1979 or January 1980, he witnessed two civilian aircraft 
crash and saw one of the pilots land on the flight deck 
before his parachute opened.  The Veteran testified about 
another incident that occurred in the Philippines where he 
witnessed a seaman lose his arm when a warning line snapped.
 
In a written report, dated in August 2009, the United States 
Armed Services Center for Unit Records Research (CURR) (now 
known as the U.S. Army and Joint Services Records Research 
Center (JSRRC)), noted that its review of available records 
indicated that a Pacific Southwest Airlines flight had a mid 
air collision with a private airplane over San Diego in 
September 1978.  However, the report placed the Veteran's 
unit on the USS Kitty Hawk, which was deployed at that time 
in the western Pacific; therefore, it was not stationed in 
San Diego at that time.

The CURR also reviewed the 1979 history for the USS Kitty 
Hawk.  It was reported that the USS Kitty Hawk lost a fighter 
squadron while operating in the East China sea in September 
1979 (2 crew members were rescued); and in  December 1979 
while operating in the Arabian Sea, an Intruder aircraft 
crashed into sea upon launch from the catapult (2 crew 
members were killed) of the USS Kitty Hawk.   
 
The Board also finds that the Veteran did not experience 
chronic psychiatric symptoms in service or continuous 
psychiatric symptoms after service separation.  Service 
treatment records are negative for any complaints, findings, 
diagnosis, or treatment for psychiatric symptoms or 
psychiatric disorder in service.  The Veteran's service 
personnel records also reflect no evidence of psychiatric 
disorder, including no change in behavior or disciplinary 
actions during the Veteran's period of service.  

While the Veteran has recently asserted that he experienced 
voices and the onset of psychiatric symptoms in service, such 
recent assertions made for compensation purposes are 
outweighed by the more contemporaneous evidence that is 
negative for any symptoms in service; by the Veteran's own 
reported histories of onset of symptoms to dates other than 
during service; by the Veteran's own reported post-service 
histories of symptoms that do not include reference to 
service onset or in-service stressful events; and, as one 
factor for consideration with all other factors, the absence 
of evidence of complaints, diagnosis, or treatment for any 
psychiatric symptomatology in service or for many years after 
service until the 1990s.  For example, the VA medical records 
dated from 1998 to 2000 reflect treatment for diagnosed 
schizoaffective disorder and major depression.  

The Board further finds that the currently diagnosed 
psychiatric disorders to include schizoaffective disorder and 
PTSD with secondary alcohol and marijuana addiction are not 
related to service.  On VA mental disorders examination in 
May 1999, the Veteran was diagnosed with bipolar affective 
disorder with psychotic features and chronic alcohol abuse.  
The Veteran reported that he had been stationed in the 
Persian Gulf during the Iran crisis in 1979 when he started 
hearing voices.  The Veteran admitted to the heavy use of 
alcohol, auditory hallucinations, delusional thinking, and 
feelings of nervousness and depression.  The VA examiner 
offered no opinion as to the etiology of the Veteran's 
diagnosed bipolar affective disorder with psychotic features 
and did not render a diagnosis of PTSD.

The VA medical records dated from 1998 to 2000 reflect 
treatment for diagnosed schizoaffective disorder and major 
depression with suicidal ideation and plan.  Also noted 
during this period is the Veteran's participation in 
substance abuse treatment programs.

In an October 1998 VA biopsychosocial assessment summary, the 
Veteran reported regular usage of alcohol in service where he 
worked with nuclear weapons.  He noted having delusional 
ideation during his last year of service and self initiated a 
visit with a psychiatrist who did not diagnose him.

In the Veteran's Social Security Administration (SSA) 
disability records, the Veteran was found to be disabled due 
to depression and schizophrenia as of February 28, 2002.  The 
records reflect the Veteran's inability to maintain 
employment due to primary psychiatric symptoms of depression 
with mood change, acute auditory hallucinations, poor 
concentration, and memory.

In the SSA examiner's April 2004 report, it was noted that 
the Veteran's history of alcohol and drug abuse was not 
material to the cause of his disability.  The SSA examiner 
found that the Veteran's serious psychotic schizophrenia and 
poor response to treatment deteriorated his ability to 
function and rendered him unable to work.

Pursuant to a Board remand, the Veteran underwent VA 
examination in July 2009.  The Veteran reported stressors 
that included seeing a seaman's arm torn off by a mooring 
line; seeing a friend killed in an automobile accident; 
witnessing a mid air collision involving a DC 10 and private 
airplane; and witnessing the death of two crew members after 
their aircraft was launched from the ship.  It was noted that 
the alcohol dependence as well as marijuana abuse was 
secondary to PTSD in an attempt to self-medicate his 
anxieties.  Although this VA examiner concluded that the 
Veteran's currently diagnosed PTSD and schizoaffective 
disorder had their onset during military service, such 
purported opinion was based on an inaccurate history because 
none of the reported in-service stressful events have been 
verified.  In an August 2009 report, the psychologist who 
conducted the July 2009 VA examination reiterated his 
conclusions.  



For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a psychiatric disorder to include 
PTSD, schizoaffective disorder, major depression, and bipolar 
disorder, is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


